Dear Senator Jones:
You have requested an opinion from this office regarding whether a contract between a law enforcement district and owners of a private detention facility is binding upon the district even subsequent to the election of a new sheriff (and ex officio chief executive officer of the law enforcement district). La. R.S. 33: 9004 directly addresses your query. It provides, in pertinent part:
      B. Any contract, agreement, lease, sublease, obligation, management agreement, or other instrument entered into by the law enforcement district shall be legal, valid, and binding upon the district, including any subsequent ex officio chief executive officer of the law enforcement district, notwithstanding that the term of such contract, agreement, lease, sublease, obligation, management agreement, or other instrument extends beyond the expiration of the term of the current ex officio chief executive officer of the law enforcement district.
Therefore, it is the opinion of this office that a contract between a law enforcement district and private owners of a detention facility may be valid beyond the expiration of the term of the current sheriff as ex officio chief executive officer of the law enforcement district.
We trust this opinion provides you with the necessary information to satisfy your query.
Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra